Mark B. Sheppard
Direct Dial: (215) 569-2198
Email: msheppard@klehr.com




                                               August 31, 2020


VIA ECF

The Honorable Malachy E. Mannion
United States District Court
William J. Nealon Federal Building and
United States Courthouse
235 North Washington Avenue, Room 415
Scranton, PA 18503

         Re:       United States of America v. David D. Klepadlo, et al.
                   Docket number: 3:16-CR-254

Dear Judge Mannion,

         I have reviewed the Court’s sua sponte Order [Dkt. 75] continuing the sentencing in the
above matter. I write to express my concern that the rationale for issuing the Order is flawed, as
it is based upon factually inaccurate information. I am also concerned that the misinformation
relied upon by the Court may have had as its genesis information conveyed by counsel for the
government.

        Whether or not my concern regarding the source of the inaccurate information is founded,
given the strong language in the Order directed at defense counsel, particularly the accusation
that counsel is arguably “sand bagging” the government, (an accusation that has never once been
leveled against the undersigned in almost 33 years of practice) I would respectfully request the
opportunity to correct the record and seek withdrawal of the Court’s Order. I personally would
also like to be heard on the new date chosen since, given my own health issues, there is at least a
possibility that I may not be able to attend, even remotely.
          The Honorable Malachy E. Mannion
          August 31, 2020
          Page 2




                  Accordingly, I would respectfully request that the Court convene a telephonic conference
          at the earliest possible date and time consistent with the Court’s business or that appropriate
          proceeding be scheduled so that we may correct the record and otherwise be heard on this issue.

                   I appreciate your Honor’s and Ms. Sempa’s continuing courtesy


                                                       Respectfully submitted,



                                                       Mark B. Sheppard



          MBS:jss

          cc:      Michelle Olshefski, AUSA
                   Martin Harrell, Associate Regional Counsel, EPA
                   Patricia Miller, Assistant Regional Counsel, EPA
                   Timothy Bergere, Esquire
                   David D Klepadlo




PHIL1 8737513v.1
